IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs October 29, 2014

                STATE OF TENNESSEE v. MARIO D. TAYLOR

                  Appeal from the Criminal Court for Sumner County
                      No. 2011CR45      Dee David Gay, Judge


                No. M2013-02667-CCA-R3-CD - Filed March 31, 2015


Appellant, Mario D. Taylor, was convicted of aggravated burglary, aggravated robbery,
employing a firearm during the commission of a dangerous felony, and three counts of
aggravated assault. The trial court sentenced him to an effective sentence of twelve years.
On appeal, appellant argues that: (1) there was insufficient evidence to support his
convictions; (2) his conviction for employing a firearm during the commission of a
dangerous felony violates his double jeopardy rights; (3) the trial court erred by refusing to
allow a lay witness to testify regarding appellant’s mental and physical health; and (4) the
trial court erred by refusing to allow appellant to introduce the entirety of his videotaped
interrogation. Following our review of the parties’ briefs, the record, and the applicable law,
we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS,
J., joined. R OBERT H. M ONTGOMERY , J R., J., filed a separate concurring and dissenting
opinion.

Jeremy W. Parham, Manchester, Tennessee, for the appellant, Mario D. Taylor.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Lawrence Ray Whitley, District Attorney General; and Tara Wyllie, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       This case concerns a home invasion during which the perpetrators wore bandanas
covering their faces and demanded money and guns from a family while one of the
perpetrators pointed a gun at the family members. One of the perpetrators took the mother’s
purse from the home. Appellant was indicted for and convicted of aggravated burglary,
aggravated robbery, employing a firearm during the commission of a dangerous felony, and
three counts of aggravated assault. Appellant’s trial began on April 17, 2012.

                                            I. Facts from Trial

        Cathy1 testified that on October 17, 2010, she was living in her Sumner County home
with her husband; her older daughter Ashley, age 26; her son Zachary, age 15; and her
younger daughter Caitlyn, age 13. All five members of the family were at home on October
17. Cathy explained that they returned to their home after a Sunday night church service at
approximately 7:30 or 7:35 p.m. and had been home for twenty to twenty-five minutes when
she heard a knock at the door. At the time, she and her children were downstairs, her older
daughter was in the bathroom, and her husband was upstairs. Her son went to the door,
asked who was outside, and opened the door. Two men came inside the house wearing
bandanas, one orange and one red; “stocking caps”; and gloves saying, “‘Everybody on the
floor. Everybody get on the floor.’” One of the men, who was wearing black, rectangular-
framed glasses and a red bandana, pushed her son, and her son responded, “‘Man, what you
want? What you want?’” The men then came toward Cathy, and the man wearing the red
bandana and glasses put a gun to the back of her son’s head. She instructed her children to
“‘[j]ust do what he says.’” The men ordered everyone to lie on the floor and keep their eyes
on the floor. Cathy heard a lot of noise as the men moved about her home. She also heard
someone ask where the family’s guns were located and if anyone else was in the house.
When her younger daughter made noise, one of the men said, “‘Oh shut up. I ain’t going to
shoot you.’” Cathy explained that shortly thereafter it suddenly became quiet. She heard a
sound as someone came down the stairs. Her son said, “‘They’re gone.’” They got up from
the floor, closed the door, and called the police. Cathy stated that the entire incident lasted
approximately ten to fifteen minutes. Cathy later found that the only thing missing from her
home was her purse. Cathy was shown a picture from which she identified her purse, wallet,
and other items that had been inside her purse when it was taken from her home. Cathy also
identified a pair of glasses that looked the same as the glasses worn by the perpetrator who
held a gun to her son’s head.

      During cross-examination, Cathy stated that she saw one of the perpetrators with a
gun in his hand and that the second perpetrator “had something similar in his hand.”
However, she conceded that the second individual never pointed a gun at any of the members


        1
           It is the policy of this court to protect the identity of minors. Therefore, we will refer to any
individuals who were minors at trial or during the commission of the offenses by their first names. We will
also refer to the adult victims in this case by their first names in order to protect the identity of the victims
who were minors. In doing so, we mean no disrespect.

                                                      -2-
of her family. Cathy also conceded that her written statement to law enforcement did not
contain an assertion that the second perpetrator had a weapon. Cathy agreed that she had
never identified appellant in a line-up and explained that the perpetrators had their faces
covered while in her home. Cathy agreed that no one was physically injured during the
incident. Cathy testified that after the incident, she saw at least eight text messages from
Kelsey, a teenage girl who lived across the street, saying, “‘[Zachary], are you home?’” She
said that the messages all arrived shortly before and during the incident. Cathy explained that
it was normal for her son to receive those types of text messages.

        Caitlyn, Cathy’s younger daughter, testified next that when she heard the knock at the
door, her brother went to the door and asked, “‘Who is it?’” She heard a murmur, and her
brother again asked, “‘Who?’” Caitlyn heard the person outside the door respond, “‘Jrock.
Open the door.’” After her brother opened the door, one of the perpetrators pointed a gun
at her brother and ordered everyone to lie on the floor. However, Caitlyn remained standing.
Caitlyn testified that the perpetrators began asking, “‘Where’s the .357?’” and, “‘Where’s the
money?’” One of the men asked Caitlyn who was upstairs, and she responded, “‘Nobody.’”
The two men went upstairs but then turned around and exited the home. Caitlyn recalled that
one of the men was wearing an orange bandana, but she could not “really place” the other
perpetrator. She believed that the perpetrator wearing the orange bandana pointed the gun
at her brother, but she could not see either man’s face. Caitlyn asserted that both men had
weapons but that neither ever pointed a gun at her. Caitlyn explained that she was “really
scared” during the incident because she did not want anyone to harm her family and that she
was so afraid that she had to sleep with her sister the night of the incident. During cross-
examination, Caitlyn explained that the two men sounded like they were teenagers. Caitlyn
conceded that she only actually saw one gun during the incident.

        Zachary, Cathy’s son, testified that on the night in question, he opened the door to his
home after a person knocking on the door identified himself as “‘Jrock.’” Zachary stated that
there were two men standing outside and that the man standing closest to the door put a gun
to Zachary’s neck. The man told Zachary “‘[t]o get back and get on the ground.’” Zachary
saw the other perpetrator point a gun at his sister. When the men asked for guns and money,
Zachary responded that they did not own “‘that kind of stuff.’” One of the men replied,
“‘Yeah you do. Where is the .357 and the nine,’” to which Zachary responded that he did
not “‘know anything about that stuff.’” The men went upstairs but suddenly ran back down
the stairs and out of the house. Zachary then saw his father walking down the stairs carrying
his pistol. Zachary stated that the men were wearing bandanas, dark clothes, and gloves and
that the man who pointed a gun at him was wearing glasses. Zachary could not remember
what color bandana the man wearing the glasses wore but stated that the other man wore an
orange bandana. Zachary stated that Kelsey was a girl who lived across the street. He
explained that at the time, he had known Kelsey for about a month and that it was not

                                              -3-
uncommon for her to text him. Zachary stated that immediately after the incident in question,
he realized that he had received numerous text messages from Kelsey asking if he was at
home. Zachary explained that he could not identify the two perpetrators because they kept
their faces covered while in his home.

        During cross-examination, Zachary explained that he opened the door because he
assumed that “Jrock” was a friend whose name started with “J” and that the friend was using
a nickname. Zachary conceded that he did not tell law enforcement officers that both men
had weapons when he gave a statement after the incident. Zachary explained that prior to
this incident he had been “talking” to Kelsey as a prelude to dating but that they “fell at odds”
when she began “talking to” one of his friends. Zachary stated that it was unusual for Kelsey
to text him repeatedly to inquire as to his whereabouts. Zachary recalled telling detectives
that the man who pointed a gun at him wore a red bandana.

       Ashley, Cathy’s older daughter, testified next that on the evening of October 17, 2010,
she was walking into the bathroom when she heard a knock at the door. While she was in
the bathroom, she heard her brother and mother have a conversation about who was at the
door. She then heard the door open and heard a man’s voice. She heard someone say, “‘Shut
up.’” She heard her sister scream and heard a man’s voice say, “‘Get on the ground.’” She
heard some “shuffling around,” and someone said, “‘Where’s the guns?’” Her brother
responded that they did not own any weapons, to which a man responded, “‘Yeah, you do.
Where’s the .357 and the nine?’” Ashley heard her sister scream and heard a man say, “‘Shut
the F up. We’re not going to shoot you.’” Ashley heard a lot of “shuffling around” and
heard the men ask, “‘Who else is here?’” before the perpetrators left the house. Ashley stated
that while she was in the bathroom, she had a cellular telephone that all the members of her
family used. She said that she received three or four text messages from Kelsey to Zachary
asking if Zachary was at home. During cross-examination, Ashley agreed that she was inside
the bathroom for the duration of this incident and did not see any of the individuals who
came into her home.

        Kelsey, the teenage female who lived across the street from the home in question,
testified next that prior to October 17, 2010, she had known Zachary for one to two months
and that they had mutual friends. Kelsey stated that Jeremy Martin was an ex-boyfriend and
that Mr. Martin was at her house on October 17. Mr. Martin came to Kelsey’s home with
Lavontray Woodley and a male and female whom Kelsey did not know. Mr. Martin was
wearing black jogging pants and a black shirt. Mr. Woodley was wearing a black shirt and
shorts and a hat. Kelsey stated that Mr. Martin retrieved a letterman jacket he had left at her
home and asked for a bandana. Kelsey explained that she gave Mr. Martin red and orange
bandanas. Kelsey said that Mr. Martin’s nickname was “Jrock.” Kelsey asserted that she did
not talk to Mr. Martin about Zachary that night but that she and Mr. Martin had spoken about

                                               -4-
Zachary in the past. Kelsey testified that she sent Zachary text messages that night because
she and Zachary had “exchanged words” a couple of days prior, and she wanted to talk to
him about it. Kelsey stated that she only learned of the incident at Zachary’s home when
Zachary called her after it occurred. Mr. Martin also later told her that he had gone in the
home and had taken a purse.

        Chareece, Mr. Woodley’s girlfriend, testified that on October 17, 2010, she went with
Mr. Martin, Mr. Woodley, and “Money” (appellant) to retrieve a jacket from Mr. Martin’s
girlfriend, Kelsey. Chareece explained that she and Mr. Woodley waited in the car while Mr.
Martin went inside Kelsey’s house and that appellant stood outside the vehicle. Kelsey came
outside and spoke to Mr. Woodley. During this conversation Mr. Martin and appellant
walked away, but Chareece did not know where they went. Chareece described appellant as
a tall, African American male and stated that he was wearing “all black” “shades” on the
night in question. Chareece explained that the two men were gone approximately fifteen to
twenty minutes and that when they returned, appellant was carrying a bag. It was not until
all four individuals left Kelsey’s home and were driving on the interstate that appellant stated
that there was “‘nothing in the bag.’” Someone, Chareece could not remember who, threw
the bag out of the car window. During cross-examination, Chareece stated that she never
saw any weapons on October 17.

        Lavontray Woodley testified that on October 17, 2010, he, Chareece, Mr. Martin,
a.k.a. “Jrock,” and appellant, a.k.a. “Money,” went to Kelsey’s apartment to retrieve Mr.
Martin’s jacket. Mr. Woodley stated that after Mr. Martin and appellant went inside Kelsey’s
apartment, Kelsey came outside to the car to speak with him. Mr. Martin and appellant then
walked away, and Mr. Woodley thought that Kelsey went with them. They had been gone
for approximately thirty to forty minutes when Mr. Martin came jogging back to the car, and
appellant was running behind Mr. Martin trying to catch up. Mr. Woodley did not notice
either man carrying anything. However, Mr. Woodley later saw appellant going through a
purse and talking about how he “didn’t have nothing.” Mr. Woodley then saw appellant
throw the purse out of the car window.

       During cross-examination, Mr. Woodley stated that he and Chareece sat in the car
talking while Mr. Martin and appellant were gone. Mr. Woodley confirmed that both Mr.
Martin and appellant went inside Kelsey’s apartment. Mr. Woodley explained that appellant
threw the purse out of the car window near downtown Nashville and that he never saw
anyone in the possession of or wearing a bandana that evening.

       Jeremy Martin testified next that as of October 17, 2010, he had known appellant for
one to two months. Mr. Martin explained that he, appellant, Mr. Woodley, and Chareece
went to Kelsey’s house to pick up a jacket he had left there. He stated that after he had

                                              -5-
retrieved his jacket, he, appellant, and Kelsey were standing outside, and appellant stated that
he wanted to commit a robbery. Kelsey gave them a red bandana with “little teddy bears”
on it and an “orangish, pink-looking” bandana with flowers on it. Mr. Martin, appellant, and
Kelsey left Mr. Woodley and Chareece sitting in the car, and the three walked around the
apartment complex. During the walk, Kelsey pointed to a house and told the two men that
there were guns and money inside. Mr. Martin asserted that Kelsey was aware that they were
planning to rob someone. Mr. Martin and appellant proceeded to cross the street to rob the
house, leaving Kelsey at her apartment complex.

        Mr. Martin explained that appellant knocked on the victims’ door and that when asked
who was outside, appellant responded “‘J[r]ock.’” Mr. Martin did not know why appellant
used Mr. Martin’s nickname. Mr. Martin had a rock in his hand but did not have a gun, and
Mr. Martin did not know that appellant had a weapon until someone opened the door and
appellant drew the gun. Appellant then pointed the gun at one of the victims. Mr. Martin
remembered that there was a mother and two children, a male and female, inside the house.
Once inside the house, appellant demanded that everyone get on the floor. Appellant also
told the female child that no one was going to shoot her. Mr. Martin explained that appellant
told him to go upstairs but that he fled the home when he heard someone else moving about
upstairs. Mr. Martin asserted that appellant took the purse from the house. When appellant
looked inside the purse while they were driving down the road, he told Mr. Martin that he
had “hit a dry lick,” meaning that he did not get anything of value. Mr. Martin explained that
appellant threw the purse and all of its contents out of the car window. Mr. Martin admitted
that he had already pleaded guilty to robbery and that part of his plea agreement was that he
testify truthfully at appellant’s trial. Mr. Martin testified that he is 5'6" or 5'7" and that
appellant is four to five inches taller than he. He also stated that on the night of the robbery,
appellant was wearing square glasses with gold trim.

       During cross-examination, Mr. Martin explained that a week or two prior to the
incident, he and Kelsey had ended their three-year relationship and that they were “just
conversating” after the breakup. Mr. Martin stated that he was the only person to go inside
Kelsey’s apartment that night. He testified that he wore the red bandana. Mr. Martin stated
that the lenses in appellant’s glasses were clear and that neither he nor appellant were
wearing gloves during the robbery. Mr. Martin also agreed that he and appellant had an
altercation when they first met.

       Steve Malach, a detective with the Hendersonville Police Department, testified that
he accompanied another detective to serve an arrest warrant on appellant on November 2,
2010. He explained that appellant was arrested, read his Miranda rights, and placed in the
police car. The two detectives spoke to appellant on the thirty- to forty-five-minute drive
back to the police department. During the drive, appellant confessed to entering and robbing

                                               -6-
the home with Jeremy Martin while wearing a bandana over his face. He admitted having
a gun during the incident but asserted that it was not loaded. He explained that the gun was
missing the magazine that held the bullets and that he had to hold the gun in a specific way
to keep the victims from seeing that the magazine was missing. Appellant asserted that he
never intended to use the gun and that he was only there to perpetrate a robbery. Appellant
explained that he and Mr. Martin ran out of the house when they saw that one of the adults
in the home had a gun. After appellant confessed, the detectives took him to the police
department so that he could provide a written statement. However, appellant was unable to
do so at the second interview because appellant fell to the floor and “started to have what
appeared to look like a seizure or some kind of medical incident.” The detectives called an
ambulance. Detective Malach explained that he went to the hospital a short time later and
that appellant exhibited “no signs of being sick or ill.” Appellant informed the detectives that
he was not going to cooperate further without a lawyer.

       During cross-examination, Detective Malach stated that appellant’s interview in the
car was not recorded because the police car was not equipped to make such recordings.
Detective Malach agreed that he had no reason to believe that appellant faked having a
seizure.

        Mark Sloan, a lieutenant with the LaVergne Police Department who was responsible
for the Crime Suppression Unit, testified that he discovered a large, dark-colored purse lying
on the front steps of the substation where his office was located. He stated that the substation
was locked and was not accessible to the public, so he assumed that a private citizen had
found the purse and left it there for law enforcement to find. Lieutenant Sloan explained that
he turned the purse into the police station and that the purse was eventually given to the
Hendersonville Police Department.

        Neal Harris, a detective with the Hendersonville Police Department, testified that he
responded to the scene of a home invasion where two black males had entered the home, held
the family at gunpoint, and stolen a purse. Detective Harris explained that Mr. Martin
became a suspect after text messages to Zachary led him to Kelsey. Through Kelsey,
Detective Harris identified Mr. Martin. Kelsey placed a recorded call to Mr. Martin.
Detective Harris arrested Mr. Martin the morning after the incident. On the drive back to the
police station, Mr. Martin admitted participating in the home invasion and showed the
officers which house belonged to appellant, whom he referred to as “Money.” Ten days later
Mr. Martin and Mr. Woodley identified appellant from a driver’s license photograph.
Detective Harris arrested appellant on November 2. Appellant’s mother provided the
arresting officers with appellant’s medications. The officers then drove to the Lavergne
Police Department to retrieve the victim’s purse that had been found and let appellant use the
restroom before driving back to Hendersonville. The officers read appellant his Miranda

                                              -7-
rights when they got back inside the car because appellant was inquiring about his charges.
Detective Harris stated that appellant initially denied participating in the home invasion.
However, after being confronted with Mr. Martin’s claims, appellant admitted perpetrating
the robbery with a gun, but he asserted that the gun did not have a magazine in it. Appellant
told Detective Martin that he had put a gun to Zachary’s head after Zachary answered the
door and that Mr. Martin had gone upstairs while he remained at the base of the stairs.
Appellant also admitted grabbing a purse before he ran out of the house after Mr. Martin had
fled.

        After appellant had provided this statement, the officers took appellant to the police
department so that appellant could write down his statement. However, after appellant was
placed in the interview room, appellant told Detective Harris that he did not feel well, and
the officers called an ambulance. Detective Harris and Detective Malach went to the hospital
afterward, and appellant appeared “fine.” Appellant told Detective Harris that his mother
had asked him not to cooperate with law enforcement without a lawyer. Detective Harris
opined that he “never had any doubts as to who was responsible.” He stated that when he
initially responded to the scene, everyone knew that there had been an orange and a red
bandana but that he received inconsistent statements as to who was actually wearing which
bandana. However, Detective Harris stated that “it was consistent throughout that the first
person through the door, the one that had the gun, the one that held the family on the floor
with the gun, was the taller one and was the one with the black[,] square[-]framed glasses .
. . .”

       During cross-examination, Detective Harris agreed that he did not find either the purse
or a gun in appellant’s possession when appellant was arrested. Detective Harris also
conceded that there were no fingerprints, footprints, or DNA linking appellant to the home
invasion. Detective Harris agreed that he never attempted to search either Mr. Martin’s or
Mr. Woodley’s car or home to determine if they had any glasses. The State then rested its
case-in-chief.

        Appellant presented two witnesses. Pamela Taylor, appellant’s mother, testified that
appellant had graduated from high school and that while in school, appellant had taken
resource classes in math, English, and reading. Ms. Taylor explained that appellant had a
history of seizures and that he had been prescribed medication for his seizures. Ms. Taylor
testified that on October 17, 2010, appellant was at or within sight of her home for the entire
day. She stated that appellant ate dinner at her home that night and then went upstairs with
his fiancée after the meal. Ms. Taylor asserted that appellant could not have left her home
after the meal without her knowledge because the security alarm was engaged and only she
and her husband knew the code to turn off the alarm. The alarm was not activated that night.



                                              -8-
       Sierra Turner, appellant’s fiancée, testified that on October 17, 2010, appellant was
at or within sight of their home for the entire day. She explained that appellant ate dinner
with their family and then she and appellant cleaned the dishes afterward. Ms. Turner stated
that after dinner she and appellant went upstairs to get ready for bed and that she and
appellant slept in the same bedroom that night. Ms. Turner asserted that appellant never left
the house after dinner nor anytime during the night. When Ms. Turner awoke the next
morning, appellant was present. Ms. Turner also stated that she never heard the house alarm
sound that night.

       After hearing the testimony presented and reviewing the evidence, the jury convicted
appellant of aggravated burglary, aggravated robbery, employing a firearm during the
commission of a dangerous felony, and three counts of aggravated assault. The trial court
sentenced appellant to incarceration for three years for the aggravated burglary conviction,
twelve years for the aggravated robbery conviction, six years for the firearm conviction, and
three years for each count of aggravated assault. The trial court aligned all sentences
concurrently except the three-year aggravated burglary conviction and the six-year employing
a firearm during the commission of a dangerous felony conviction, which were aligned
consecutively, for a total effective sentence of twelve years.

                                         II. Analysis

        Appellant now argues that: (1) there was insufficient evidence to support his
convictions; (2) his conviction for employing a firearm during the commission of a
dangerous felony violates his double jeopardy rights; (3) the trial court erred by refusing to
allow a lay witness to testify regarding appellant’s mental and physical health; and (4) the
trial court erred by refusing to allow appellant to introduce the entirety of his videotaped
interrogation. The State responds that there was sufficient evidence to support appellant’s
convictions; that appellant’s double jeopardy rights were not violated; and that the trial court
properly excluded testimony regarding appellant’s mental and physical health and the video
showing appellant’s seizure. We agree with the State.

                               A. Sufficiency of the Evidence

       Specifically, appellant argues that the evidence at trial was insufficient to prove that
he was one of the perpetrators involved in the home invasion due to the inconsistent
testimony of the witnesses, lack of physical evidence tying appellant to the scene of the
crime, and his two alibi witnesses.

      The standard for appellate review of a claim challenging the sufficiency of the State’s
evidence is “whether, after viewing the evidence in the light most favorable to the

                                              -9-
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (citing Johnson
v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient evidence, appellant
must demonstrate that no reasonable trier of fact could have found the essential elements of
the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319. This standard of
review is identical whether the conviction is predicated on direct or circumstantial evidence,
or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “‘we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.’” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn.
2010)); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and
the weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729 (citing State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011)).

       To sustain a conviction for aggravated burglary, the State must prove beyond a
reasonable doubt that appellant entered a habitation without the effective consent of the
property owner “with intent to commit a felony, theft or assault.” Tenn. Code Ann. § 39-14-
402(a)(1), -403(a). Aggravated burglary can be proven through direct or circumstantial
evidence. See State v. Holland, 860 S.W.2d 53, 59 (Tenn. Crim. App. 1993). Aggravated
burglary is a Class C felony. Tenn. Code Ann. § 39-14-403(b).

       To support a conviction for aggravated robbery, the State must prove beyond a
reasonable doubt that appellant committed robbery “[a]ccomplished with a deadly weapon
or by display of any article used or fashioned to lead the victim to reasonably believe it to be
a deadly weapon.” Id. § 39-13-402(a)(1). “Robbery is the intentional or knowing theft of



                                              -10-
property from the person of another by violence or putting the person in fear.” Id. § 39-13-
401(a). Aggravated robbery is a Class B felony. Id. § 39-13-402(b).

       To sustain a conviction for employing a firearm during the commission of a dangerous
felony, the State must prove beyond a reasonable doubt that appellant employed a firearm
during the commission of a dangerous felony. Id. § 39-17-1324(b)(1). Aggravated burglary
is included in the crimes identified as dangerous felonies. Id. § 39-17-1324(i)(1)(H).
Employing a firearm during the commission of a dangerous felony is a Class C felony.2 Id.
§ 39-17-1324(h).

       To support a conviction for aggravated assault, the State must prove beyond a
reasonable doubt that appellant intentionally or knowingly committed an assault that
“involved the use or display of a deadly weapon.” Id. § 39-13-102(a)(1)(A)(iii). “A person
commits assault who . . . [i]ntentionally or knowingly causes another to reasonably fear
imminent bodily injury.” Id. § 39-13-101(a)(2). Aggravated assault is a Class C felony. Id.
§ 39-13-102(e)(1)(A)(ii).

        The jury convicted appellant of aggravated burglary, aggravated robbery, employing
a firearm during the commission of a dangerous felony, and three counts of aggravated
assault. Viewed in the light most favorable to the State, the evidence supports these
convictions. The evidence at trial showed that on October 17, 2010, appellant and Mr.
Martin knocked on the door of a home, and after the family opened the door, appellant
entered the home wearing a bandana covering his face and holding a gun. Appellant pointed
the gun at Zachary as he entered the home. The men ordered the three family members in
sight to lie on the ground and demanded to know where the family stored their money and
weapons. However, when the men heard movement upstairs, appellant grabbed Cathy’s
purse, and both men ran out of the home.

        Contrary to appellant’s arguments that there was insufficient evidence to prove that
he was one of the perpetrators, Mr. Martin, Mr. Woodley, Chareece, and Kelsey all testified
that appellant was with them on the night of the home invasion and that appellant left
Kelsey’s apartment complex with Mr. Martin for a period of time that coincided with the
home invasion. Kelsey testified that she gave Mr. Martin red and orange bandanas.
Appellant also told Mr. Martin that he wanted to commit a robbery. Furthermore, Mr. Martin
testified that appellant went with him to the home and that appellant wielded a gun during


        2
          Tennessee Code Annotated section 39-14-1324(h)(1) states that a defendant who does not have a
prior felony conviction at the time of the offense must be sentenced to a mandatory, minimum six-year
sentence. Appellant had no prior felony convictions at the time of the offense, so the trial court properly
sentenced appellant to six years for his firearm conviction.

                                                   -11-
the incident. The victims also testified that the perpetrator holding the gun wore glasses
similar to appellant’s glasses. Mr. Martin, Mr. Woodley, and Chareece all testified that
appellant had a bag/purse that he threw out of the car window after the incident. In addition,
Detective Harris testified that after appellant’s arrest, appellant admitted to the commission
of the offenses and that appellant provided specific details about the offense. Although there
were inconsistencies in the testimony regarding the type of glasses worn by appellant on the
night of the crime, appellant’s exact height, and whether appellant wore an orange or red
bandana, the credibility of witnesses and the weight and value to be given the evidence, as
well as all factual disputes raised by the evidence, are resolved by the jury as trier of fact.
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); State v. Pruett, 788 S.W.2d 559, 561
(Tenn. 1990). We will not reevaluate the jury’s determinations in that regard. The evidence
here was sufficient to support appellant’s convictions, and appellant is without relief as to
this issue.

                                    B. Double Jeopardy

       Appellant argues that his conviction for employing a firearm during the commission
of a dangerous felony violates his double jeopardy rights because both this conviction and
his aggravated robbery conviction arose from the same act or transaction and because all of
the elements of this conviction are included within the elements of aggravated robbery. The
State concedes that appellant’s convictions for aggravated robbery and employing a firearm
during the commission of a dangerous felony all arose from the same criminal episode.
However, the State argues that the elements of each crime are different; therefore, appellant’s
double jeopardy rights were not violated.

       The Double Jeopardy Clause of the Fifth Amendment to the United States
Constitution, made applicable to the states through the Fourteenth Amendment, provides that
“[n]o person shall . . . be subject for the same offense to be twice put in jeopardy of life or
limb.” U.S. Const. amend. V. Courts have interpreted the Double Jeopardy Clause as
providing three distinct protections: “(1) protection against a second prosecution for the same
offense after acquittal; (2) protection against a second prosecution for the same offense after
conviction; and (3) protection against multiple punishments for the same offense.” State v.
Watkins, 362 S.W.3d 530, 541 (Tenn. 2012) (citations omitted). “The United States Supreme
Court has declared that ‘[w]ith respect to cumulative sentences imposed in a single trial, the
Double Jeopardy Clause does no more than prevent the sentencing court from prescribing
greater punishment than the legislature intended.’” Id. at 542 (quoting Missouri v. Hunter,
459 U.S. 359, 366 (1983)). In such cases, also known as “single prosecution cases,” the
Double Jeopardy Clause functions to prevent trial courts from fixing punishments in excess
of that which was authorized by the legislature. Watkins, 362 S.W.3d at 542. “Single
prosecution cases” lend themselves to claims of multiple punishment in two distinct ways,

                                             -12-
“unit-of-prosecution” and “multiple description” claims. Id. at 543. “Unit-of-prosecution
claims arise when defendants who have been convicted of multiple violations of the same
statute assert that the multiple convictions are for the ‘same offense.’” Id. Our appellant at
bar was convicted of violating two different statutes, requiring this court to employ an
analysis of a “multiple description claim” on direct appeal. See id. “Multiple description
claims arise in cases in which defendants who have been convicted of multiple criminal
offenses under different statutes allege that the convictions violate double jeopardy because
the statutes punish the ‘same offense.’” Id. at 544.

       In State v. Watkins our supreme court held:

       In multiple description cases, when determining whether two statutes define
       the same offense, the United States Supreme Court long ago declared that
       “where the same act or transaction constitutes a violation of two distinct
       statutory provisions, the test to be applied to determine whether there are two
       offenses or only one, is whether each provision requires proof of a fact which
       the other does not.”

Id. (quoting Blockburger v. United States, 284 U.S. 299, 304 (1932)). An analysis of
Blockburger examines “the statutory elements in the abstract, without regard to the proof
offered at trial in support of the offenses.” Watkins, 362 S.W.3d at 544. Under Blockburger,
“[i]f each offense includes an element that the other offense does not, ‘the Blockburger test
is satisfied, notwithstanding a substantial overlap in the proof offered to establish the
crimes.’” Id. (quoting Iannelli v. United States, 420 U.S. 770, 785 n.17 (1975)); see also
Illinois v. Vitale, 447 U.S. 410, 416 (1980) (noting that Blockburger “focuses on the proof
necessary to prove the statutory elements of each offense, rather than on the actual evidence
to be presented at trial”). Our supreme court opined:

               The Blockburger test has been credited with serving at least two
       purposes. First, the Blockburger test is described as remaining “loyal” to the
       text of the Double Jeopardy Clause, which proscribes multiple punishment for
       the “same offense” and does not proscribe multiple punishment for the “same
       conduct.” Second, the Blockburger test has been characterized as preserving
       the appropriate separation of powers by focusing the analysis upon legislative
       intent, rather than upon a defendant’s conduct or the proof introduced at a
       particular trial.

               The Blockburger test also has been described as promoting “two
       important practical implications.” First, because the Blockburger test evaluates
       the statutory elements of the offenses without reference to the proof offered at

                                             -13-
       trial, “a motion to dismiss one count or one indictment based on multiple
       punishment grounds can be decided prior to trial by simply comparing the
       statutes, and a defendant who is charged improperly will not have to undergo
       the anxiety of a trial before the error is redressed.” Second, because the
       Blockburger test focuses on statutory elements rather than proof, “a court can
       review a multiple punishment claim without a time-consuming review of the
       trial transcript.”

Watkins, 362 S.W.3d at 544-45.

       Application of Blockburger involves a two-prong analysis; courts must determine the
threshold inquiry under Blockburger, which is “whether the alleged statutory violations arise
from ‘the same act or transaction.’” Id. at 545. If the answer is negative, there cannot be a
violation of double jeopardy, thus courts may end the analysis here. Id. If the answer is
affirmative, a double jeopardy violation could be present, and the court must look to the
second factor of Blockburger. Id. (emphasis added). “Where the threshold is met, meaning
the convictions arose from the same act or transaction, a court next examines the statutes to
determine whether the crimes of which the defendant was convicted constitute the same
offense.” Id. (citing Blockburger, 284 U.S. at 304). If each offense includes an element not
contained in the other offense, the statutory offenses are distinct. Id. at 545-46 (citing
Blockburger, 284 U.S. at 304). In this case, courts presume that the legislative body intended
to allow for multiple or separate punishments for the offenses. Id. at 546.

      Both appellant and the State agree that the first prong of the Blockburger test has been
met, and we agree. Therefore, we will focus our analysis on the second prong of the
Blockburger test: an examination of the statutes to determine if appellant’s aggravated
robbery conviction and employing a weapon conviction constitute the same offense.

        Tennessee Code Annotated section 39-13-401 states that aggravated robbery is
robbery “[a]ccomplished with a deadly weapon or by display of any article used or fashioned
to lead the victim to reasonably believe it to be a deadly weapon.” “Robbery is the
intentional or knowing theft of property from the person of another by violence or putting the
person in fear.” Tenn. Code Ann. § 39-13-401(a). The trial court properly instructed the jury
that the elements of this offense are:

       (1) that the defendant knowingly obtained or exercised control over property
       owned by Cathy []; and

       (2) that the defendant did not have the owner’s effective consent; and



                                             -14-
       (3) that the defendant intended to deprive the owner of the propery; and

       (4) that the defendant took such property from the person of another by the use
       of violence or by putting the person in fear; and

       (5) that the defendant took such property intentionally or knowingly; and

       (6) that the defendant accomplished this act with a deadly weapon or by
       display of any article used or fashioned to lead the alleged victim to reasonably
       believe it to be a deadly weapon.

        In contrast, Tennessee Code Annotated section 39-17-1324(b)(1) criminalizes
employing a firearm during the commission of a dangerous felony. Included in the crimes
identified as dangerous felonies is aggravated burglary. Id. § 39-17-1324(i)(1)(H). The trial
court properly instructed the jury that the essential elements of this offense are:

       (1) that the defendant employed a firearm; and

       (2) that the employment was during the commission of or attempt to commit
       [a]ggravated [b]urglary; and

       (3) that the defendant acted either intentionally, knowingly[,] or recklessly.

        The only element of these offenses that is the same is that the defendant must employ
a firearm. The other elements of employing a firearm during the commission of a dangerous
offense are different and, therefore, distinct from the elements of aggravated robbery.
Because the elements of these two crimes are different, these are two separate offenses, and
appellant is without relief as to his Double Jeopardy claim.

            C. Admissibility of Evidence (Appellant’s Arguments III and IV)

        Appellant also argues that the trial court erred by refusing to allow his mother to
testify regarding appellant’s mental and physical health and by refusing to allow appellant
to introduce the entirety of his videotaped interrogation. The trial court determined that both
of these offers of proof were irrelevant to the proceedings and excluded them from trial.

         The determination of whether evidence is relevant and admissible at trial is a matter
left to the sound discretion of the trial court and will not be reversed absent an abuse of that
discretion. State v. Dellinger, 79 S.W.3d 458, 485 (Tenn. 2002); State v. McLeod, 937
S.W.2d 867, 871 (Tenn. 1996). “Relevant evidence” is “evidence having any tendency to

                                              -15-
make the existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence.” Tenn. R. Evid. 401. All
relevant evidence is admissible unless specifically excepted by constitution, statute, rules of
evidence, or rules of general application. Tenn. R. Evid. 402. One such exception is that
relevant evidence may be excluded “if its probative value is substantially outweighed by the
danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” Tenn. R. Evid. 403. “Unfair prejudice” is “‘[a]n undue tendency to suggest
decision on an improper basis, commonly, though not necessarily, an emotional one.’” State
v. Banks, 564 S.W.2d 947, 951 (Tenn. 1978) (quoting Tenn. R. Evid. 403, Adv. Comm.
Note).

                                 1. Lay Witness Testimony

        At trial, appellant sought to introduce testimony from appellant’s mother regarding
appellant’s mental health history, his past treatment facilities, and diagnosis. Appellant also
sought to have his mother testify regarding his placement in resource classes and his
reactions to questions and stressful situations. Although none of this testimony was placed
on the record for appellate review, appellant argues that this testimony was relevant as to his
ability to understand the officer’s questions during his interrogation in the back of the patrol
car, his ability to understand the consequences of confessing to the home invasion, and
whether appellant actually confessed in the patrol car because the confession was not
recorded.

       The trial court limited Ms. Taylor’s testimony to her personal knowledge of
appellant’s level of education, his having been a resource student, and his suffering from
seizures. The trial court determined that testimony regarding appellant’s mental history and
understanding level at some other point in time was irrelevant to the proceedings and
exceeded the scope as to what appellant’s mother could testify.

        To the extent that we can review whether this testimony was relevant without a proffer
of Ms. Taylor’s testimony to determine the exact testimony challenged, we conclude that the
trial court did not abuse its discretion in limiting Ms. Taylor’s testimony. There was no other
testimony or evidence that indicated that appellant did not understand Detective Harris’s
questions or answer the detective’s questions honestly. Appellant also did not file a motion
to suppress his confession on the grounds that he was coerced or was intellectually disabled.
Furthermore, appellant’s reactions to a past instance of conduct are irrelevant to show
whether appellant understood what was occurring during this particular interrogation.
Appellant’s mother was also not present during appellant’s interrogation and could not speak
to his mental state at the time. The trial court properly limited Ms. Taylor’s testimony to her

                                              -16-
knowledge of appellant’s level of education, appellant’s enrollment in resource classes, and
appellant’s tendency to have seizures.

        However, even if a proffer of proof had revealed that this testimony was relevant to
an issue at trial, any error by the trial court would be harmless due to the overwhelming
evidence of guilt against appellant. Finally, to the extent that appellant also argues that the
trial court erred by failing to allow Sierra Turner to similarly testify, appellant has waived
this argument by failing to address her testimony in the body of his brief. See Tenn. Ct.
Crim. App. R. 10(b) (“Issues which are not supported by argument, citation to authorities,
or appropriate references to the record will be treated as waived in this court.”).

                                  2. Videotaped Confession

       At trial, appellant also sought to play the entirety of his videotaped interrogation at the
Hendersonville Police Department, which showed appellant having a seizure. Appellant
argues that the video was relevant because it details the conversations between the officers
and appellant and it elucidates appellant’s mental health and state of mind immediately after
his confession in the patrol car and prior to his having a seizure. Appellant also argues that
the video shows appellant having an actual seizure, which would have rebutted Detective
Malach’s implication that appellant faked having a seizure because appellant exhibited no
signs of illness later at the hospital.

       After viewing the video, the trial court described the contents of the video as follows:

               It looks like [appellant] comes in the room. . . . [The officers] tell him
       he’s going to jail. They give him a Coke. Then they leave the room. He takes
       off his glasses, and the [d]etective returns. And he talks about seizures and
       getting dizzy[,] and for about 7 minutes and 40 seconds to 17 minutes[,] he’s
       on the floor appearing to have a seizure. There are sounds coming from
       [appellant]. Talking sounds. He throws up on the floor. Gives all the
       appearance of a seizure.

       After hearing the arguments of appellant and the State, the trial court stated:

              I find that there is no relevance whatsoever in the fact of watching him
       having a seizure. Anything that the defense wants to accomplish can [be]
       accomplish[ed] through thorough and detailed cross-examination about any of
       the things that been testified to. There’s been no denial that a seizure
       occurred; otherwise we could do it, but I see no relevance. I think it probably
       confuses issues.

                                              -17-
        We determine that the trial court did not abuse its discretion in this regard. The video
does not show any substantive or substantial conversation between appellant and the
detectives in which appellant’s state of mind would be revealed. In addition, although
appellant argues that showing appellant’s actual seizure would counteract any implication
that appellant faked his seizure, there is no such implication in the record. Detective Malach
testified that appellant “fell on the floor and started to have what appeared to look like a
seizure or some kind of medical incident. So we called the ambulance.” Detective Malach
also stated, “They took him to the hospital, and a short period of time later we went back to
the hospital, and he was there. He had no signs of being sick or ill.” However, Detective
Malach did not testify that he believed appellant’s seizure was not genuine. To the contrary,
on cross-examination, Detective Malach agreed that he had no reason to believe that
appellant faked having a seizure. The trial court did not abuse its discretion determining that
the video had no relevance to a material issue and in refusing to allow the recording to be
played for the jury. Appellant is without relief as to this issue.

                                          D. Merger

        We note that a colleague has filed a separate opinion in which he concludes that the
conviction for aggravated robbery and the conviction for one of the aggravated assault counts
should be merged. However, this issue was not raised by the parties, so our review is limited
to matters of plain error. After our review of State v. Watkins, 362 S.W.3d 530 (Tenn. 2012),
and the subsequent cases concerning this issue, we have concluded that the trial court’s
failure to merge the convictions and correct the judgments does not amount to a breach of
a clear and unequivocal rule of law. See State v. Adkisson, 899 S.W.2d 626, 641-42 (Tenn.
Crim. App. 1994).

                                       CONCLUSION

      Based on the parties’ briefs, the record, and the applicable law, we affirm the
judgments of the trial court.


                                                     _________________________________
                                                     ROGER A. PAGE, JUDGE




                                              -18-